COLINS, Judge.
Joseph W. O’Brien, a/k/a J. William O’Brien (O’Brien), and Local 585, Service Employees International Union (Union), (collectively, Appellants) appeal from the July 27,1993 order of the Court of Common Pleas of Butler County (Common Pleas) enjoining arbitration proceedings under the Collective Bargaining Agreement (Agreement) between Appellants and the County of Butler (County).
The record indicates that on or about April 12, 1982, O’Brien, a member of the Union, was appointed to a position as a caseworker/locator in Common Pleas’ domestic relations division (Employer). By a memorandum from Common Pleas’ president judge dated July 24, 1992, Employer terminated O’Brien’s position effective August 7, 1992. Appellants allege that at the time of O’Brien’s termination, he “had been a County employee for approximately 18 years,” and had not received any prior “disciplinary warning that termination was imminent.”
Appellants filed a grievance complaint alleging that O’Brien’s termination was without just cause and was in violation of Agreement provisions in effect from December 1, 1988 through November 30, 1992. In response, O’Brien’s supervisor argued that “the right to hire, discharge, supervise Court appointed personnel is vested in the Court,” and that O’Brien’s discharge was effectuated as part of the Court’s compliance with state and federal regulations governing necessary reorganization as mandated by a “recent DPW Compliance Audit.”
In accordance with the third step of the grievance procedure, O’Brien appealed his discharge. In its response, Employer argued that “discharge of [a] judicial employee is [a] judicial power vested by [the] Pennsylvania Constitution in [the] courts, and such power may not, consistent with [the] constitutional doctrine of separation of powers, be policed, encroached upon, or diminished by another branch of government; therefore, GRIEVANCE IS DENIED.”
On August 30, 1992, the Union submitted O’Brien’s grievance for arbitration and, on October 20, 1992, the County filed a com*1147plaint in equity to enjoin arbitration proceedings between the County and the Union. In its complaint, the County contended that the Agreement did not give an arbitrator jurisdiction over the hiring or discharge of O’Brien who, as a judicial employee, was solely under the authority of Common Pleas’ domestic relations division.
On July 7, 1993, Common Pleas heard the case and, by order dated July 27, 1993, granted the County the relief requested in its complaint and enjoined arbitration as to O’Brien’s grievance. O’Brien and the Union collectively filed an appeal to this Court.
Our review of a trial court decision “is limited to determining whether the trial judge’s findings are supported by substantial evidence, whether an error of law has been committed, or whether the trial judge abused his or her discretion.” Northampton Area School District v. Skepton, 138 Pa.Commonwealth Ct. 574, 576 n. 2, 588 A.2d 1020, 1022 n. 2, petition for allowance of appeal denied, 529 Pa. 637, 600 A.2d 956 (1991).
Appellants argue that this Court must reverse Common Pleas’ order enjoining arbitration, unless it can be asserted with positive assurance that the arbitration provisions of the Agreement do not cover O’Brien’s termination. Chester Upland Education Association v. Pennsylvania Labor Relations Board, 158 Pa.Commonwealth Ct. 134, 631 A.2d 723 (1993). Appellants further contend that the plain language of the Agreement raises questions of interpretation regarding O’Brien’s entitlement to the relief he requested by way of grievance, which questions are solely for the arbitrator, and not Common Pleas, to decide. Finally, Appellants argue that by granting the County’s requested stay of arbitration, Common Pleas, in essence, was interpreting the Agreement, a function properly reserved for an arbitrator.
Issues analogous to those in the present case arose in Beckert v. American Federation of State, County and Municipal Employees, District Council 88, AFL-CIO, 56 Pa.Commonwealth Ct. 572, 425 A.2d 859 (1981), affirmed, 501 Pa. 70, 459 A.2d 756 (1983), wherein this Court stated:
It would seem that a court of common pleas could in the exercise of its constitutional power provide for a grievance or hearing procedure prior to the discharge of a judicial employee. Such a procedure could be created by the court’s own initiative or be the result of an agreement with a representative of the employees. However, discharge decisions under such a procedure would have to remain finally with the court. For some non-judicial branch of government to be given the power to review such decisions would represent an encroachment on the judiciary’s control of hiring and discharging court employees. An agreement establishing grievance and hearing procedures may be the source of rights entitled to legal protection by an action in law or equity. But such an agreement cannot be deemed to transfer to some other branch of government a court’s constitutional power over the hiring and discharge of court employees.
... In short, the agreement between the union and the other parties cannot validly give a court employee a right to have his discharge reviewed by a non-judicial branch of government....
Id. at 582-84, 425 A.2d at 863-64 (emphasis added).
Although we recognize the applicability of the Beckert rationale to the question of bargaining agreements in relation to court personnel, as Common Pleas’s opinion correctly notes, it is “undisputed that O’Brien was an employee of the Court of Common Pleas and that the Court of Common Pleas was not a party to the collective bargaining agreement.” Accordingly, the provisions of the Agreement do not control, and we concur with Common Pleas that
[tjhere is nothing in Act 195 that reduces or changes the duty and responsibility of the district as to the employment, supervision, discipline and termination of employees.... The separation of powers insures that the executive and legislative branches do not manage and control the judiciary.
*1148Of relevance to the issue of hiring and discharging court personnel was this Court’s decision in Teamsters Local 115 v. Pennsylvania Labor Relations Board, 152 Pa.Commonwealth Ct. 394, 619 A.2d 382 (1992), petition for allowance of appeal denied, 535 Pa. 671, 634 A.2d 1119 (1993), which recognized certain constitutionally protected rights of court employees to organize and bargain collectively under Act 195, but which nonetheless reaffirmed that
[t]he inherent power of the judiciary to control the hiring, firing and supervision of its employees unhindered by other branches of government is well established. As our Supreme Court has stated:
[T]he power to appoint necessary personnel is inherent in the judicial power. The authority to supervise and to discharge court-appointed employees is not only a necessary corollary to this appointment power but also is essential to the maintenance of an independent judiciary.
County of Lehigh v. Pennsylvania Labor Relations Board, 507 Pa. 270, 275, 489 A.2d 1325, 1327 (1985) (citations omitted).
Id. at 404, 619 A.2d at 387. Teamsters Local concedes that judges can, of their own volition, limit their absolute hiring and firing authority through collective bargaining. It emphasizes, however, that if such limitation “is not voluntarily granted, of course, that would summarily end the matter.” Id. at 407, 619 A.2d at 389 (emphasis added).
Based on the foregoing discussion, the order of Common Pleas is affirmed.

ORDER

AND NOW, this 16th day of November, 1994, the order of the Court of Common Pleas of Butler County in the above-captioned matter is affirmed.